Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
Status of Claims
Claims 1 and 10 have been amended. 
Claims 4, 9, and 13 has been cancelled.
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statement filed January 5, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the Non-Patent Literature references have not been provided the relevance of the references in English.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, and 2, 3, 5 – 8; 10, 19, 11, 12, 14 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 9,110,764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons discussed in the chart provided below.
Claims 1, 5, and 2, 3, and 6 – 8; 10, 14, and 11, 12, and 15 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 8,380,635 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons discussed in the chart provided below.
Below is an outline of how the claims match with one another.  For purposes of illustration and brevity, an analysis has been provided for claims 1 – 3 and 4 – 8 of the instant application; claims 1 – 8 of U.S. Patent No. 9,110,764; and claims 1 – 6 of Patent No. 8,380,635 B2.  However, the remaining claims which have not been listed below fall under the same analysis as they include similar wording for each of the article of manufacture and system claims.

14/799359 claim
14/799359 language
13/740819  claim 1 (Patent 9,110,764) 
12/845120 claim 1 (Patent 8,380,635 
1
 A computer-implemented user feedback method for customizing business suite software that is executable on a computer system said method comprising:
 A computer-implemented user feedback method for customizing, using a hardware processor, business suite software that is executable on a computer system including a non-transitory computer readable storage medium, said method comprising:
 A computer-implemented user feedback method for customizing, using a hardware processor, business suite software that is executable on a computer system including a non-transitory computer readable storage medium, said method comprising:
1
acquiring a business logic software function associated with feedback mechanisms in a plurality of business suite software user interface for said business suite software
acquiring, using the processor, a business logic software function associated with a feedback mechanism in a business suite software user interface for said business suite software
acquiring, using the processor, a business logic software function associated with a feedback mechanism in a business suite software user interface for said business suite software
1
 wherein said step of acquiring a business logic software function associated with a feedback mechanism in a business suite software user interface is performed in response to said feedback mechanisms in said business suite software user interfaces being activated, the feedback mechanisms of the plurality of respective user interfaces in the business suite being correlated with respective business logic software functions of the business suite
wherein said step of acquiring a business logic software function associated with a feedback mechanism in a business suite software user interface is performed in response to said feedback mechanism in said business suite software user interface being activated
 wherein said step of acquiring a business logic software function associated with a feedback mechanism in a business suite software user interface is performed in response to said feedback mechanism in said business suite software user interface being activated
1
acquiring an existing customization requirement related to said business logic software function and the relationship between said existing customization requirement related to said business logic software function and another existing customization requirement related to said business logic software function, the customization requirements including user-requested modifications to functionality of the business suite software
acquiring an existing customization requirement related to said business logic software function and the relationship between said existing customization requirement related to said business logic software function and another existing customization requirement related to said business logic software function
acquiring an existing customization requirement related to said business logic software function and the relationship between said existing customization requirement related to said business logic software function and another existing customization requirement related to said business logic software function
1 rejection under 103 in view of Dettinger
detecting and automatically preventing incorrect input and incorrect relationships between customization requirements from being stored in the computer readable storage medium , and prompting users to make a correction to the incorrect input and incorrect relationships, the prompting including making a recommendation of how to make the correction to the incorrect input and incorrect relationships
 detecting incorrect input and determining incorrect relationships between customization requirements and alerting users of the incorrect input and the incorrect relationships, wherein the incorrect input and incorrect relationships are prevented from being stored in the non-transitory computer readable storage medium
 
1
presenting said acquired existing customization requirement and said relationship between said existing customization requirement related to said business logic software function and said other existing customization requirement related to said business logic software function; and
 presenting said acquired existing customization requirement and said relationship between said existing customization requirement related to said business logic software function and said other existing customization requirement related to said business logic software function
presenting said acquired existing customization requirement and said relationship between said existing customization requirement related to said business logic software function and said other existing customization requirement related to said business logic software function
1 
increasing one or more weights of one or more existing customization requirements to be consistent with a new customization requirement
(See claim 4, dependent from claim 3 which is dependent from claim 1 of 13/740819) increasing a weight of said existing customization requirement consistent with a new customization requirement
(See claim 4 of 12/845120) increasing a weight of said existing customization requirement consistent with a new customization requirement
5 (dependent from claim 4)
wherein said step of increasing the weight of said existing customization requirement consistent with said new customization requirement comprises
 
wherein said increasing step is performed if said existing customization requirement is consistent with said new customization requirement; wherein said step of increasing the weight of said existing customization requirement consistent with said new customization requirement comprises
5 (dependent from claim 4)
presenting said existing customization requirement consistent with said new customization requirement to said user to be verified by said user
 
presenting said existing customization requirement consistent with said new customization requirement to said user to be verified by said user
5 (dependent from claim 4)
receiving said user's verification result
 
receiving said user's verification result
5 (dependent from claim 4)
increasing the weight of said existing customization requirement consistent with said new customization requirement verified by said user
 
increasing the weight of said existing customization requirement consistent with said new customization requirement verified by said user
14/799359 claim
14/799359 language Claim 2 dependent from claim 1
13/740819  claim 2 (Patent 9,110,764) dependent from claim 1 
12/845120 claim 2 (Patent 8,380,635) dependent from claim 1 
2
acquiring a user profile of a business suite software user of said business suite software 
acquiring a user profile of a business suite software user of said business suite software
acquiring a user profile of a business suite software user of said business suite software
2
acquiring an existing customization requirement related to the content of said user profile, and the relationship between said existing customization requirement related to said content of said user profile and another existing customization requirement related to said content of said user profile or another existing customization requirement related to the content of another user profile of another business suite software user of said business suite software 
acquiring an existing customization requirement related to the content of said user profile, and the relationship between said existing customization requirement related to said content of said user profile and another existing customization requirement related to said content of said user profile or another existing customization requirement related to the content of another user profile of another business suite software user of said business suite software
acquiring an existing customization requirement related to the content of said user profile, and the relationship between said existing customization requirement related to said content of said user profile and another existing customization requirement related to said content of said user profile or another existing customization requirement related to the content of another user profile of another business suite software user of said business suite software
14/799359 claim
14/799359 language Claim 3 dependent from claim 1
13/740819  claim 3 (Patent 9,110,764) dependent from claim 1 
12/845120 claim 3 (Patent 8,380,635) dependent from claim 1 
3
receiving said new customization requirement input by a business suite software user of said business suite software
receiving a new customization requirement input by a business suite software user of said business suite software
receiving a new customization requirement input by a business suite software user of said business suite software
3
acquiring, by semantic analysis, the relationship between said existing customization requirement related to said business logic software function and said new customization requirement input by said user
acquiring, by semantic analysis, the relationship between said existing customization requirement related to said business logic software function and said new customization requirement input by said user
acquiring, by semantic analysis, the relationship between said existing customization requirement related to said business logic software function and said new customization requirement input by said user
14/799359 claim
14/799359 language Claim 4 dependent from claim 3
13/740819  claim 4 (Patent 9,110,764) dependent from claim 3 
 
4
increasing the weight of said existing customization requirement consistent with said new customization requirement
increasing the weight of said existing customization requirement consistent with said new customization requirement
 
14/799359 claim
14/799359 language Claim 5 dependent from claim 4
13/740819  claim 5 (Patent 9,110,764) dependent from claim 4 
 
5
wherein said step of increasing the weight of said existing customization requirement consistent with said new customization requirement comprises:
wherein said step of increasing the weight of said existing customization requirement consistent with said new customization requirement comprises: 
 
5
 presenting said existing customization requirement consistent with said new customization requirement to said user to be verified by said user
presenting said existing customization requirement consistent with said new customization requirement to said user to be verified by said user
 
5
receiving said user's verification result
receiving said user's verification result
 
5
increasing the weight of said existing customization requirement consistent with said new customization requirement verified by said user
increasing the weight of said existing customization requirement consistent with said new customization requirement verified by said user
 
14/799359 claim
14/799359 language Claim 6 dependent from claim 3
13/740819  claim 6 (Patent 9,110,764) dependent from claim 3 
12/845120 claim 4 (Patent 8,380,635) dependent from claim 3 
6
storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement,
storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement, 
storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement
6
 wherein said storing step is performed if said existing customization requirement is not consistent with said new customization requirement 
wherein said storing step is performed if said existing customization requirement is not consistent with said new customization requirement
wherein said storing step is performed if said existing customization requirement is not consistent with said new customization requirement
14/799359 claim
14/799359 language Claim 7 dependent from claim 6
13/740819  claim 7 (Patent 9,110,764) dependent from claim 6 
12/845120 claim 5 (Patent 8,380,635) dependent from claim 4 
7
wherein said step of storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement comprises
wherein said step of storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement comprises
wherein said step of storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement comprises
7
presenting to said user said acquired relationship between said existing customization requirement and said new customization requirement input by said user; 
presenting to said user said acquired relationship between said existing customization requirement and said new customization requirement input by said user, 
presenting to said user said acquired relationship between said existing customization requirement and said new customization requirement input by said user
7
receiving said user's verification result on said relationship
receiving said user's verification result on said relationship
receiving said user's verification result on said relationship
7
storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement verified by said user 
storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement verified by said user
storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement verified by said user
14/799359 claim
14/799359 language Claim 8 dependent from claim 1
13/740819  claim 8 (Patent 9,110,764) dependent from claim 1 
12/845120 claim 6 (Patent 8,380,635) dependent from claim 1 
8
receiving said new customization requirement input by a user of said business suite software
receiving a new customization requirement input by a user of said business suite software
receiving a new customization requirement input by a user of said business suite software
8
receiving the relationship between said new customization requirement input by said user and said existing customization requirement
receiving the relationship between said new customization requirement input by said user and said existing customization requirement
receiving the relationship between said new customization requirement input by said user and said existing customization requirement
8
verifying said relationship between said new customization requirement input by said user and said existing customization requirement
verifying said relationship between said new customization requirement input by said user and said existing customization requirement
verifying said relationship between said new customization requirement input by said user and said existing customization requirement
8
storing said verified relationship between said new customization requirement and said existing customization requirement 
storing said verified relationship between said new customization requirement and said existing customization requirement
storing said verified relationship between said new customization requirement and said existing customization requirement


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 11, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmer et al. (US PGPub 2008/0148248 A1) in view of Dettinger et al. (US PGPub 2006/024077 A1).
In regard to claims 1 and 10, Volkmer discloses (Claim 1) a computer-implemented user feedback method for customizing business suite software that is executable on a computer system, said method comprising; (Claim 10) a computer-implemented user feedback system for customizing business suite software that is executable on a computer system including a computer readable storage medium, said system comprising:
acquiring a business logic software function associated with feedback mechanisms in a plurality of business suite software user interface for said business suite software, wherein said step of acquiring a business logic software function associated with a feedback mechanism in a business suite software user interface is performed in response to said feedback mechanism in said business suite software user interface being activated, the feedback mechanisms of the plurality of respective user interfaces in the business suite being correlated with respective business logic software functions of the business suite; 
acquiring an existing customization requirement related to said business logic software function and the relationship between said existing customization requirement related to said business logic software function and another existing customization requirement related to said business logic software function, the customization requirements including user-requested modifications to functionality of the business suite software; 
[…]; and
presenting said acquired existing customization requirement and said relationship between said existing customization requirement related to said business logic software function and said other existing customization requirement related to said business logic software function; and
(Claim 1) increasing one or more weights of one or more existing customization requirements determined to be consistent with a new customization requirement;
(Claim 10) wherein the customization requirement manager is further configured for increasing one or more weights of one or more existing customization requirements determined to be consistent with to a new customization requirement 
Specifically, Volkmer discloses a system and method for managing a software suite for an organization (¶ 11).  Volkmer discloses that a request, i.e. feedback, is received form a user, which comprises a request for some type of software function (¶ 15, 16, 24, 26).  Volkmer further discloses that the system is configured to determine what is currently on a user’s computing device and compare the request against the existing software in order to determine if the request can be fulfilled, i.e. can the existing software utilize the requested software function (¶ 12, 13, 14, 16, 26, 27, 28, 29).  Finally, Volkmer discloses that the software function is provided to the user or, more specifically, is provided to the computing device of the requesting user so as to allow the computing device to utilize the requested and provided software function, which is further based on the relationship between the software function, existing software, and user (¶ 14, 28, 29, 31).
In regards to:
(Claim 1) increasing one or more weights of one or more existing customization requirements determined to be consistent with a new customization requirement;
(Claim 10) wherein the customization requirement manager is further configured for increasing one or more weights of one or more existing customization requirements determined to be consistent with to a new customization requirement 
(¶ 26 – 29 wherein the system can further be configured to associate a corresponding weight to the new requirement in order to instruct the system on the priority of the requesting user being allowed to have their request fulfilled or not by the system.  For example, ¶ 29 discloses that although the accounting department is allowed to have a request fulfilled by the system, the system has been instructed to weigh (at least for the accounting department) the request as low priority because the accounting department has an important project using the current software (high priority/high weight for the current/existing software) and until the project is completed the new customization will have a low weight and upon completion of the project the weight will be increased in order to have the system provide the customization.  In other words, a weight or priority can be assigned to the existing conditions and requested conditions based on the current circumstances the user/user group is involved in and the system allows for those weights to be modified, i.e. increased/decreased, as the situation changes.).
Volkmer discloses a system and method for fulfilling software customization requests received by a user based on various conditions.  Despite Volkmer disclosing that the system is able to filter out customizations not meant for the current/existing software that currently resides on the user’s computing device, Volkmer fails to explicitly disclose whether it is well-known in the art for the system to detect and alert a user when an incorrect request is received.
To be more specific, Volkmer fails to explicitly disclose:
(Claim 1) detecting and automatically preventing incorrect input and incorrect relationships between customization requirements from being stored in the computer readable storage medium, and prompting users to make a correct to the incorrect input and incorrect relationships, the prompting including making a recommendation of how to make the correction to the incorrect input and incorrect relationships;
(Claim 10) a customization requirement manager for acquiring an existing customization requirement related with said business logic software manager and relationship between said existing customization requirement related to said business logic software function and another existing customization requirement related to said business logic software function, the customization requirement manager being further configured to automatically detect and prevent incorrect input and incorrect relationship between customization requirements from being stored in the computer readable storage medium, and to prompt users to make a correction to the incorrect input and incorrect relationships, the prompting including making a recommendation of how to make the correction to the incorrect input and incorrect relationships, the customization requirements including user-requested modifications to functionality of the business suite software.
However, Dettinger, which is also directed towards software management, further teaches that it is old and well-known in the art for software usage to be governed by licenses.  Similar to Volkmer, Dettinger teaches that interactions with a software program require for the system to make a determination whether the action being performed or requested is authorized to be performed.  However, Dettinger further teaches that upon receiving a request to perform an action, the system will determine that the action being performed is incompatible or not allowed to be performed based on a comparison against existing license usage and that the action is not associated with or linked with the current license guidelines.  In other words, Dettinger teaches that the system automatically detects and prevents an incorrect or not allowed input and incorrect relationship or association of the action with an existing licensing agreement.  
In response to the detection and prevention, Dettinger teaches that an error message is given to the user and explains to the user that the input or action is not allowed and will, therefore, be prevented.  However, the system also provides the user with a recommendation on how the user can move forward after receiving the error message, i.e. prompt, by providing the user with the ability to modifying a license, thereby allowing the user to correct the system by providing the system the system with the necessary or correct inputs and relationships and allowing the user to perform the operation.  Alternatively, the system will also prompt the user to provide which license to associate with the source code associated with the action.
(For support see: ¶ 57, 58, 59, 63, 65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the software modification system and method of Volkmer with the ability to notify a user when an incorrect request and relationship has been received and to provide the user with a message that includes a recommendation in order to remedy the non-allowed action, as taught by Dettinger, as this would provide a mechanism for controlling source code associated with a project that is governed by licensing terms.  By allowing the system to compare an action or input against licensing information, the system is able to determine if an incorrect action and relationship is being attempted, prevent the action from being taken, and provide a recommendation to the user of how to remedy the situation in order to prevent actions from being included or taken in an incompatible or illegal situation, e.g., preventing unintentional usage of information or actions governed by a proprietary license (¶ 68).
In regards to claims 2 and 11, the combination of Volkmer and Dettinger discloses the method according to claim 1 (the system according to claim 10), further comprising: 
acquiring a user profile of a business suite software user of said business suite software (¶ 26 – 29 wherein the system acquires a user profile of the software user); and
acquiring an existing customization requirement related to the content of said user profile, and the relationship between said existing customization requirement related to said content of said user profile and another existing customization requirement related to said content of said user profile or another existing customization requirement related to the content of another user profile of another business suite software user of said business suite software (¶ 14, 21, 26 – 29 wherein the system is configured to determine the current, i.e. existing, software configuration for the specific user based on the user profile and relationship between the current software on the user’s computing devices and other customization requirements related to the user’s profile.  For example, the system obtains and analyzes the entire organization’s computing devices, software, and user/user groups to determine what each user/user group is currently running on their computing devices, what requests each user group is requesting to be included in the software of each of their respective computing devices, what requests are allowed to be fulfilled based on the information about each user/user group, and filtering content that are applicable for each user/user group in order to ultimately determine what functionality is authorized to be provide to what user/user group.  In view of this, the system and method of Volkmer is able to manage various customized software configurations for different users/user groups across an organization based on what can be provided, what should be provided, and what is authorized to be provided for each respective user/user group.). 
In regards to claims 8 and 17, the combination of Volkmer and Dettinger discloses the method according to claim 1 (the system according to claim 10), further comprising: 
receiving said new customization requirement input by a user of said business suite software; 
receiving the relationship between said new customization requirement input by said user and said existing customization requirement; 
verifying said relationship between said new customization requirement input by said user and said existing customization requirement; and 
storing said verified relationship between said new customization requirement and said existing customization requirement 
(As has already been discussed throughout the rejection, the system is configured to receive a request for new customization to their existing software application and, upon receiving the request, the system filters out irrelevant or non-applicable customizations based on the relationship between the existing software and requested customization.  After the relationship has been determined, the system will verify the relationship in order to determine if it can be provided to the requesting user and will store verifications and authorizations as a means to allow the system to refer back to the stored information in order to determine previous versions or to retrieve and provide the customization to the requesting user once all conditions have been met.). 
In regards to claims 18 and 19, the combination of Volkmer and Dettinger discloses the method according to claim 1 (the system according to claim 10), further comprising: alerting users of the incorrect input and the incorrect relationships (Dettinger – ¶ 57 wherein an error message alerting the user of the incorrect or not allowed input and relationship is provided).

_____________________________________________________________________

Claims 3, 5 – 7, 12, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmer et al. (US PGPub 2008/0148248 A1) in view of Dettinger et al. (US PGPub 2006/0242077 A1) in further view of Shour (US PGPub 2003/0216928 A1).
In regards to claims 3 and 12, the combination of Volkmer and Dettinger discloses the method according to claim 1 (the system according to claim 10), further comprising: 
receiving said new customization requirement input by a business suite software user of said business suite software (¶ 15, 16, 24, 26 wherein the system receives a request to customize their software from a user); and 
acquiring, by semantic analysis, the relationship between said existing customization requirement related to said business logic software function and said new customization requirement input by said user (¶ 15, 16, 26 – 29 wherein the system analyzes the request semantically by analyzing who sent the request and what the request is in reference to and, based on at least, this information the system is then able to filter all available customizations to a select few customizations that are specifically applicable to the requesting user, which is further based on the relationship between the current (existing) customization requirement (i.e. what the user requires to have in order to perform their job) with the new customization requirement (i.e. what the user is authorized to have).). 
The combination of Volkmer and Dettinger discloses a system and method for fulfilling software customization requests received by a user based on various conditions.  Although not claimed, the Examiner has interpreted the following limitation to be performed by a computer in light of the applicant’s specification.  That is to say, despite the combination of Volkmer and Dettinger disclosing performing a semantic analysis, the combination of Volkmer and Dettinger fails to explicitly disclose that the semantic analysis is being performed by a computer.
To be more specific, the combination of Volkmer and Dettinger fails to explicitly disclose:
acquiring, by semantic analysis, the relationship between said existing customization requirement related to said business logic software function and said new customization requirement input by said user.
However, Shour teaches that it is old and well-known in the art for a computer to be used in order to perform semantic analyses (¶ 7, 22, 71, 72, 93, 106).  One of ordinary skill in the art would have found it beneficial to have a computer perform functions that can be performed by a human as computers are faster, more efficient, and less prone to human error.
Further, one of ordinary skill in the art of semantic analysis would have found it obvious to update the manual process of performing semantic analysis, as disclosed by the combination of Volkmer and Dettinger, using modern electronic components, as taught in Shour, in order to gain the commonly understood benefits of such adaptation, such as, efficiency, speed, consistency, reduction in error, and so forth.
Accommodating the prior arts more manual and antiquated process with modern electronics, in this case, using a computer to perform semantic analysis would have been obvious.  As stated in Leapfrog, “applying modern electronics to older mechanical devices has been commonplace in recent years.”
In regards to claims 5 and 14, the combination of Volkmer, Dettinger, and Shour discloses the method according to claim 1 (the system according to claim 10), wherein said step of increasing the weight of said existing customization requirement consistent with said new customization requirement comprises: 
presenting said existing customization requirement consistent with said new customization requirement to said user to be verified by said user; 
receiving said user's verification result; and 
increasing the weight of said existing customization requirement consistent with said new customization requirement verified by said user
(As was already discussed in claim 4, weights are assigned to the existing conditions and requested conditions based on the current circumstances the user/user group is involved in and the system allows for those weights to be modified, i.e. increased/decreased, as the situation changes.  However, Volkmer further discloses in, at least, ¶ 29, 31 that requests require user verification/authorization and testing (also another form of verification) in order to determine if the customization can be applied to the current/existing software.;  As discussed above, Volkmer discloses a basic increase in weights, however, Shour additionally teaches that it is well-known in the art that weights can be performed at a more granular level.  See ¶ 106.). 
In regards to claims 6 and 15, the combination of Volkmer, Dettinger, and Shour discloses the method according to claim 3 (the system according to claim 12), further comprising: 
storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement, wherein said storing step is performed if said existing customization requirement is not consistent with said new customization requirement (¶ 29 wherein the new customization requirement is postponed until certain conditions have been met that are associated with the current/existing software configuration and, upon completion of the conditions, the system will provide the new customization.  In other words, the system stores the new customization request if it does not meet or is consistent with specific parameters, however, have those parameters have been met the system will retrieve it from storage and provide the new customization for use in the previous/current/existing software).  
In regards to claims 7 and 16, the combination of Volkmer, Dettinger, and Shour discloses the method according to claim 6 (the system according to claim 15), wherein said step of storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement comprises: 
presenting to said user said acquired relationship between said existing customization requirement and said new customization requirement input by said user; 
receiving said user's verification result on said relationship; and 
storing said new customization requirement and said relationship between said new customization requirement and said existing customization requirement verified by said user 
(¶ 29, 31 wherein the new requirement will be stored after it has been authorized/verified by a user for use when additional conditions have been met.  Moreover, when a first set of conditions have been met the system will still store the new requirement and associated request until a second set of conditions, i.e. testing, have been performed and verified.  Until these conditions have been met the system will store the new requirement and request, i.e. not provide it to the software application of the requesting user.). 
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Double Patenting
The Double Patenting Rejection has been maintained for the reasons discussed above and due to a Terminal Disclaimer not being filed.
Rejection under 35 USC 103
First, the Examiner asserts that the applicant’s arguments are substantially similar to those provided in prior remarks and responded to in each of the remark’s respective office action.  The Examiner asserts that the applicant has not expanded upon the arguments or responded to the rebuttal that the Examiner has provided for these repeated arguments in order to better explain as to how the prior art of record differentiates from the claimed invention or where the Examiner has erred in the rejection and rebuttal.  As a result, with regards to those arguments that have already been previously addressed, the Examiner refers to and incorporates the response that was previously provided in the Final Rejection mailed on October 20, 2020.
With regards to the applicant’s arguments pertaining to Lavender, the Examiner asserts that the arguments are moot due to amendments and the introduction of Dettinger.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on (571) 272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/20/2021